Exhibit 10.1

 

SALLY BEAUTY HOLDINGS, INC.

SECOND AMENDED AND RESTATED

INDEPENDENT DIRECTOR COMPENSATION POLICY

 

The Board of Directors (the “Board”) of Sally Beauty Holdings, Inc. (the
“Company”) has adopted the following compensation policy, effective as of
February 1, 2016 (the “Effective Date”), for independent directors of the
Company.  The compensation policy has been developed to compensate certain
independent directors of the Company for their time, commitment and
contributions to the Board.  This policy shall apply to directors of the Company
who are not Company employees (each an “Independent Director”).

 

CASH COMPENSATION

 

Retainers for Serving on the Board

 

Independent Directors shall be paid an annual cash retainer of $55,000, payable
in advance in quarterly installments, for each calendar year of service on the
Board.  Cash retainers for partial years of service shall be pro-rated to
reflect the number of days served by an Independent Director during any such
quarter.

 

Retainers for Serving as Chairpersons

 

An additional annual cash retainer shall be paid to an Independent Director who
serves as the Non-Executive Chairman of the Board (the “Non-Executive Chairman”)
or chairperson of the Audit Committee, Compensation Committee, or Nominating and
Corporate Governance Committee. Such additional retainer shall be payable in
advance in quarterly installments, in the following annualized amounts:

 

Non-Executive Chairman

 

$

100,000

 

Audit Committee

 

$

20,000

 

Compensation Committee

 

$

16,000

 

Nominating & Corporate Governance Committee

 

$

16,000

 

 

Additional retainers paid to the Non-Executive Chairman or committee
chairpersons for partial years of service shall be pro-rated to reflect the
number of days served by an Independent Director during any such quarter.

 

Meeting Fees

 

For in-person Board or committee meetings, each Independent Director in
attendance shall receive $2,000.  For telephonic Board or committee meetings for
which minutes are kept, each independent director in attendance shall receive
$1,000.

 

--------------------------------------------------------------------------------


 

EQUITY-BASED COMPENSATION

 

Annual Grants

 

Each Independent Director shall be granted an annual equity-based retainer award
with a value at the time of issuance of approximately $100,000. Such award shall
normally be made at the first Board meeting each Company fiscal year in the form
of grants of restricted stock units (“RSUs”), in accordance with the Company’s
Omnibus Incentive Plan then in effect (“Omnibus Plan”), and shall vest on the
last day of such fiscal year.  Independent Directors whose Board service begins
after the start of a Company fiscal year shall receive a grant pro-rated to
reflect the number of days remaining in such fiscal year.

 

RSUs Granted Prior to October 1, 2012

 

Upon vesting of RSUs granted prior to October 1, 2012, Independent Director RSUs
shall be deferred into deferred stock units that shall be distributed six months
after such Independent Director’s Board service terminates.

 

In the event an Independent Director’s Board service terminates because of
death, disability or involuntary termination without Cause (as defined in the
Omnibus Plan), a pro rata portion of such Independent Director’s unvested RSUs
shall vest upon such termination. If an Independent Director’s Board service is
terminated for any other reason than the foregoing RSUs shall be canceled upon
such termination.

 

RSUs Granted Following October 1, 2012

 

With respect to RSUs granted following October 1, 2012, Independent Directors
may elect, by the deadline imposed by the Compensation Committee of the Board in
compliance with Section 409A of the Code, to defer delivery of the shares of
common stock of the Company (“Common Stock”) that would otherwise be due on the
vesting date until a later date as specified in such Independent Director’s
deferral election form.  The Company shall establish the rules and procedures
for such payment deferrals in compliance with Section 409A of the Code and
Treasury regulations and guidance with respect to such law.  If an Independent
Director does not make such election, he or she will receive shares of Common
Stock in settlement of the RSU on the vesting date.

 

In the event an Independent Director’s Board service terminates because of death
or disability, a pro rata portion of such Independent Director’s unvested RSUs
shall vest upon such termination. If an Independent Director’s Board service is
terminated for any other reason than the foregoing RSUs shall be canceled upon
such termination.

 

--------------------------------------------------------------------------------


 

TRAVEL EXPENSE REIMBURSEMENT

 

Each of the Independent Directors shall be entitled to receive reimbursement for
reasonable travel expenses which they properly incur in connection with their
functions and duties as a director.  With respect to air travel, reimbursements
shall be limited to the cost of first-class commercial airline tickets for the
trip and date in question.

 

MINIMUM STOCK OWNERSHIP GUIDELINES

 

Each Independent Director must own shares of Common Stock in an amount equal to
5x his or her base annual cash retainer (excluding additional annual cash
retainers for the Non-Executive Chairman and committee chairpersons and meeting
fees). Independent Directors are required to achieve the applicable level of
ownership within five years of becoming subject to the requirements. Until such
time as the Independent Director reaches his or her equity ownership guideline,
the Independent Director will be required to retain 100% of the shares of Common
Stock received upon settlement of his or her restricted stock units.

 

Equity that Counts Toward Meeting the Guidelines:

 

·                  Shares owned directly (e.g., shares purchased in the open
market, etc.)

·                  Shares owned indirectly (e.g., by a spouse, trust or limited
partnership or any other entity)

·                  Shares underlying vested restricted stock units

·                  Shares the receipt of which have been deferred

 

Equity that Does Not Count Toward Meeting the Guidelines:

 

·                  Unexercised options (whether vested or unvested)

·                  Unvested restricted stock units

 

Compliance with the Guidelines:

 

Equity ownership guidelines for Independent Directors are determined as a
multiple of his or her base annual cash retainer and then converted to a fixed
number of shares based on an average of the prior fiscal year’s quarter-end
closing stock prices.  Independent Directors serving on the Board as of
October 1, 2012 first became subject to the guidelines as of such date, which
was the initial date of determination for such Independent Directors.
Independent Directors becoming subject to the guidelines following October 1,
2012 will have their individual guidelines established based upon the base
annual cash retainer at the time they become subject to the guidelines, which
shall be the date of determination for such Independent Director.  The guideline
establishing the

 

--------------------------------------------------------------------------------


 

required ownership level based on a multiple of the base annual cash retainer
will be re-determined each December 1st thereafter based on the then-current
annual cash retainer and an average of the prior fiscal year’s quarter-end
closing stock prices. Once established each year, an Independent Director’s
guideline does not change as a result of fluctuations in the market price of the
Common Stock.  Once achieved, ownership of the guideline amount must be
maintained for as long as the Independent Director is subject to the guidelines.

 

The Nominating and Corporate Governance Committee of the Board will be
responsible for monitoring compliance with these stock ownership guidelines.

 

EFFECTIVE DATE, AMENDMENT, REVISION AND TERMINATION

 

This policy may be amended, revised or terminated by the Compensation Committee
of the Board at any time and from time-to-time.

 

--------------------------------------------------------------------------------